             Case 1:20-cv-04658-RA Document 55 Filed 08/31/21 Page 1 of 1

                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
                                                                     DATE FILED: 8/31/2021

 MARIBEL MOSES, on behalf of herself and all
 others similarly situated,


                                            Plaintiffs,



                                v.                                        20-CV-4658 (RA)

                                                                               ORDER
 THE NEW YORK TIMES COMPANY, d/b/a/ The
 New York Times,

                                            Defendant.




RONNIE ABRAMS, United States District Judge:

         In connection with the hearing on the final approval of class action settlement, scheduled for

September 10, 2021 at 3:00 p.m, the parties shall submit a letter to the Court by no later than

September 3, 2021 indicating their preference as to whether the hearing will be held in-person, by

video, or by phone.



SO ORDERED.

Dated:      August 31, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
